Citation Nr: 0734910	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1983 to February 
1987 and from December 1988  to October 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a 
personality disorder.  The veteran testified at a Travel 
Board hearing in April 2007, before the undersigned Veterans 
Law Judge.  

To contemplate the veteran's appellate assertions and various 
disorders of record, the issue on appeal has been restyled as 
listed on the title page.  


FINDINGS OF FACT

1.  The veteran was seen during his second period of military 
service for psychiatric symptoms which were attributed to a 
personality disorder; however, a personality disorder is not 
a disability for VA compensation purposes.

2.  There is no competent evidence which shows that the 
veteran had an acquired psychiatric disorder while in 
service, that a psychosis manifested to a compensable degree 
within one year following the veteran's separation from 
active military service, or that any current psychiatric 
disorder is related to the veteran's service.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted.  38 C.F.R. §§ 3.303(c) (West 2002), 4.9, 4.127 
(2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred as a result of such service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service incurrence will be presumed for 
certain chronic diseases, such as psychoses, if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2007); See Winn v. Brown, 8 Vet.App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans 
Affairs").  See also Beno v. Principi, 3 Vet. App. 439, 441 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

Service medical records (SMRs) from the veteran's first 
period of active service are entirely negative for 
complaints, or treatment of symptoms associated with a 
psychiatric disorder.

SMRs from his second period of active service show he 
underwent a psychiatric consultation and was being considered 
for discharge because of a personality disorder.  Following 
evaluation, the clinical impression was personality disorder 
with narcissistic, immature and explosive traits, chronic and 
severe.  The examiner noted there was no psychiatric disease 
or defect which warranted disposition through medical 
channels.  At separation in August 1989, the veteran's 
psychiatric status was normal.  He denied depression on the 
report of medical history and there was no diagnosis of a 
psychiatric disorder given.  

The first post service diagnosis of a psychiatric disorder is 
found in 2003.  At the time the veteran was involved in 
custody battle with his ex-wife and was angry about child 
support payments and job difficulties.  The clinical 
impression was major depressive disorder.  There is no 
mention of his military service as a possible cause of his 
psychiatric symptoms.

In April 2004, a psychological evaluation was conducted in 
conjunction with the veteran's application for Social 
Security disability.  He reported that he had been suffering 
form depression off and on for many years but that his 
symptoms had worsened significantly over the past year.  He 
also reported a history of interpersonal conflicts consistent 
with a personality disorder, possibly obsessive-compulsive 
personality disorder.  The examiner noted the veteran's 
difficulty getting along with others and following orders 
from authority with whom he disagreed.  This had apparently 
cost him many jobs and was cited as the reason that he was 
discharged from the Army after 6 years of service in 1989.  
The clinical impression was major depressive disorder and 
personality disorder.  The examiner noted the veteran's 
depression exacerbated his pre-existing personality 
characteristics causing him to be increasingly irritable and 
short-tempered.  Likewise his personality characteristics 
interacted with his symptoms of depression making it 
difficult for him to accept his limitations and develop any 
form of social support.  The examiner did not otherwise 
comment on the relationship of the current diagnosis to the 
veteran's symptoms in service.

The psychological evaluation was later the basis of a grant 
of disability benefits.  The Social Security Administration 
(SSA) decision reflects that in May 2003, the veteran was 
found to be "disabled" within the SSA's operative statutes 
and regulations due to affective/mood disorders and 
personality/conduct disorders.  The veteran's marital 
problems and being shot in a post-service robbery were noted. 

During his Travel Board hearing in April 2007, the veteran 
testified that he had no psychiatric problems prior to, or 
during, his first period of service.  Instead his problems 
developed during his second period of service due to numerous 
conflicts with superiors and others.  He testified that his 
current psychiatric difficulties are an extension of the 
psychiatric difficulties he was evaluated for in the service.  
He testified that he did not seek psychiatric treatment 
immediately after service for financial reasons.  

SMRs document psychiatric evaluation, but are negative for 
any definite clinical diagnosis relative to such 
symptomatology other than personality disorder.  Thus to the 
extent that the veteran's psychiatric symptoms have been 
attributed to his personality disorder, service connection is 
not warranted since personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2007).  Consequently, there is no legal 
basis to grant service connection for this disorder.  Since 
the law, rather than the evidence, is dispositive on this 
issue, service connection is not warranted for the veteran's 
personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The record also includes a diagnosed acquired psychiatric 
condition, major depressive disorder.  As noted above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  However, the earliest recorded post 
service medical history places the presence of psychiatric 
complaints and treatment in 2003, approximately 14 years 
after his separation from active service.  This leaves a 
significant gap between service separation and the initial 
confirmation of the disability, with no clinical support for 
acute or inferred manifestations or continued symptoms.  
Evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In addition, the record is negative 
for a medical opinion linking the major depressive disorder 
to military service.  See Hickson, supra.  As previously 
noted, the veteran's disorders are attributed to post-service 
domestic concerns and a work-related robbery.

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991) (holding 
that a lay witness can provide an "eye-witness" account of 
visible symptoms, but cannot offer evidence that requires 
medical knowledge, such as causation or etiology of a disease 
or injury.).  The Board does not dispute that the veteran 
currently has a psychiatric disorder.  However, an acquired 
psychiatric disorder was not shown in service, nor has it 
been causally related to active service thereafter by any 
physician who based a diagnosis upon an accurate history of 
symptoms and medical treatment for the same during service.  
As a psychiatric disorder has not been medically associated 
with military service, there is no foundation upon which to 
allow the claim.  

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his service connection 
claim; however, given the facts of this case a VA examination 
is not required.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

In this case, there is no objective evidence of psychiatric 
findings during service.  While the veteran was apparently 
seen by a psychiatrist during service, there is no indication 
in the available record that a chronic psychiatric disorder 
was present at that time.  The first indication in the record 
of post service psychiatric treatment came 14 years following 
the veteran's separation from service, and no objective 
evidence of a nexus between the current diagnosis and his 
period of service is of record.  Because the evidence of 
record is sufficient to make a decision on the claim, VA is 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a current 
disability and an indication of a causal connection between 
the claimed disability and service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).

For the reasons stated above, a preponderance of the evidence 
weighs against the claim, and there is no reasonable doubt to 
be resolved.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in November 2003, March 2006, and January 
2007 the RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


